Case: 17-11469   Date Filed: 05/08/2018   Page: 1 of 4


                                                       [DO NOT PUBLISH]




          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                           No. 17-11469
                       Non-Argument Calendar
                     ________________________

                  D.C. Docket No. 8:16-cv-00495-JSS




WILLIAM O’NEAL,

                                                   Plaintiff - Appellant,

versus

COMMISSIONER OF SOCIAL SECURITY,

                                                   Defendant - Appellee.

                     ________________________

             Appeal from the United States District Court
                 for the Middle District of Florida
                   ________________________

                            (May 8, 2018)
              Case: 17-11469     Date Filed: 05/08/2018   Page: 2 of 4


Before JORDAN, JULIE CARNES, and HULL, Circuit Judges.

PER CURIAM:

      In proceedings before the Social Security Administration, William O’Neal

sought disability insurance benefits based on a torn meniscus. An administrative

law judge found that Mr. O’Neal is indeed disabled, but that the onset date of his

disability was April 3, 2013, whereas his last date of insurance was December 31,

2012, and that, accordingly, Mr. O’Neal is not entitled to disability insurance

benefits. The Appeals Council denied Mr. O’Neal’s request for review. The

district court affirmed the SSA’s conclusion that Mr. O’Neal is not entitled to

disability insurance benefits.

      Mr. O’Neal insists that his disability onset date was earlier, and argues that

the record medical evidence was sufficiently unclear about his disability onset date

that the SSA was required to consult a medical expert before making an adverse

finding about his onset date. In support of this argument, he cites Social Security

Ruling 83-20, which provides that the ALJ “must have a legitimate medical basis”

to decide the onset date of a “disabling level of” an impairment, and that the ALJ

“should call on the services of a medical advisor when onset must be inferred.”

SSR 83-20.

      Where, as here, “‘the ALJ denies benefits and the [Appeals Council] denies

review, we review the ALJ’s decision as [if it were] the Commissioner’s final


                                         2
               Case: 17-11469    Date Filed: 05/08/2018   Page: 3 of 4


decision.’” Henry v. Comm’r of Soc. Sec., 802 F.3d 1264, 1267 (11th Cir. 2015)

(first alteration in original). We review the ALJ’s factfinding under the substantial

evidence standard, and we review legal conclusions de novo. See id at 1266–67.

      The SSA’s decision in Mr. O’Neal’s case was not contrary to SSR 83-20.

The medical records consistently indicated that Mr. O’Neal’s onset date was after

his date of last insurance. Concededly, Mr. O’Neal’s disability is based on a

degenerative condition, and one which had existed for several years. And there are

numerous medical reports from Mr. O’Neal’s doctors from before and after his last

date insured. But none from before Mr. O’Neal’s date of last insurance indicated

an impairment of disabling severity—notwithstanding that Mr. O’Neal saw doctors

for related issues near in time to his date of last insurance. Notably, in two medical

reports from January 2013—postdating Mr. O’Neal’s date of last insurance—

which included observations during that month of Mr. O’Neal’s physical health,

and specifically his knee, medical professionals nowhere concluded that

Mr. O’Neal had a disabling impairment. The first medical report stating that Mr.

O’Neal’s impairment rose to the level of disability was based on an April 3, 2013

examination.

      Essentially, Mr. O’Neal asks us to hold that the January 2013 findings by

medical professionals do not support a finding of non-disability at that time

because testing a few months later confirmed that a degenerative (implicitly: long


                                          3
              Case: 17-11469    Date Filed: 05/08/2018   Page: 4 of 4


in coming) disease had rendered him disabled. Absent the January 2013 tests, Mr.

O’Neal would have a fair argument that more evidence would be needed to infer

whether the onset date of his disability was before or after his date of last

insurance. As the record stands, however, this was not a case in which the “onset

[date had to] be inferred” (to have occurred sometime prior to the examination that

resulted in a disability finding) and in which, consequently, the ALJ needed to

“call on the services of a medical advisor” to establish the date. SSR 83-20. Here,

the ALJ was permitted, without consulting a medical expert, to conclude that Mr.

O’Neal’s onset date was on or after January 1, 2013.

      AFFIRMED.




                                        4